                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 30, 2021
                        UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

MICHAEL HOSEA,                              §
TDCJ # 00711435,                            §
                                            §
        Petitioner,                         §
                                            §
VS.                                         §   CIVIL ACTION NO. 4:20-2722
                                            §
BOBBY LUMPKIN,                              §
                                            §
        Respondent.                         §

                      MEMORANDUM OPINION AND ORDER

      The petitioner Michael Hosea is an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division. Hosea has filed a petition for habeas corpus

under 28 U.S.C. § 2254 (Dkt. 1) and an amended petition (Dkt. 7). The respondent has

answered and filed a motion to dismiss (Dkt. 16) along with a copy of the state court

records (Dkt. 17). Hosea filed a response (Dkt. 22), and the motion is ripe for decision.

Having considered the pleadings, the motions and briefing, the applicable law, and all

matters of record, the Court will DISMISS this case for the reasons explained below.

I.    BACKGROUND

      In 1995, Hosea was convicted of murder and sentenced to 40 years in TDCJ in the

232nd District Court of Harris County, Case No. 9415203, Hon. Jimmy James presiding

(Dkt. 17-10, at 82-83). In 1997, his conviction was affirmed on direct appeal. Hosea v.

State, No. 01-95-00358-CR, 1997 WL709453 (Tex. App.–Hou. [1st Dist.] Nov. 6, 1997,

pet. ref’d). The Texas Court of Criminal Appeals refused his petition for discretionary



1/6
review (Dkt. 17-21) (PD-1820-98). Hosea subsequently filed two additional appeals,

which the First Court of Appeals dismissed. See Hosea v. State, No. 01-12-00918-CR,

2012 WL 5878117 (Tex. App.–Hou. [1st Dist.] Nov. 21, 2012, no pet.); Hosea v. State,

No. 01-11-01050-CR, 2012 WL 2345351 (Tex. App.–Hou. [1st Dist.] June 21, 2012, no

pet.).

         Hosea’s conviction has been upheld on state and federal habeas review. Hosea

filed multiple state habeas applications, all of which were denied on the merits or

dismissed.    See Case Information, Texas Judicial Branch, available at http://search.

txcourts.gov/CaseSearch.aspx?coa=cossup=c (last visited June 30, 2021) (WR-38,256-

03; WR-38,256-04; WR-38,256-05; WR-38,256-06; WR-38,256-07; WR-38,256-08;

WR-38,256-09; WR-38,256-10; WR-38,256-12). The Texas Court of Criminal Appeals

dismissed his twelfth writ as an abuse of the writ. Ex parte Hosea, No. WR-38,256-12,

2019 WL 3944017 (Tex. Crim. App. Aug. 21, 2019).

         In 2014, Hosea filed a federal habeas petition challenging his 1995 conviction,

which the court dismissed as time-barred. See Hosea v. Stephens, Civil Action No. 4:14-

0751, 2014 WL 2155032 (S.D. Tex. May 21, 2014). In 2018, Hosea filed a federal

petition regarding release to mandatory supervision, which the court also dismissed as

time-barred. See Hosea v. Davis, Civil Action No. 4:17-2553, 2018 WL 1353308 (S.D.

Tex. Mar. 14, 2018).

         Hosea executed his current federal petition on July 30, 2020, and executed an

amended petition on August 12, 2020 (Dkt. 1; Dkt. 7). He seeks to challenge his 1995




2/6
conviction, bringing claims of an improper jury charge and that his trial counsel was

constitutionally ineffective (Dkt. 1, at 6; Dkt. 7, at 7; Dkt. 14).

II.    DISCUSSION

       This case is governed by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”), codified as amended at 28 U.S.C. § 2241 et seq. Because Hosea’s current

petition challenges his conviction and sentence from 1995, his claim is barred by

AEDPA’s one-year statute of limitations. See 28 U.S.C. § 2244(d)(1). Hosea’s petition

presents no valid argument for timeliness under § 2244(d) or for statutory or equitable

tolling of the limitations period. More importantly, Hosea has previously brought federal

habeas corpus proceedings challenging his 1995 conviction.

       AEDPA imposes restrictions on “second or successive” applications for habeas

relief. Before a second or successive application permitted by AEDPA may be filed in

the district court, the applicant must move in the appropriate court of appeals for an order

authorizing the district court to consider the application. See 28 U.S.C. § 2244(b)(3)(A).

If a pending petition qualifies as a successive writ application, this court has no

jurisdiction to consider it absent prior authorization from the Fifth Circuit. “Indeed, the

purpose of [28 U.S.C. § 2244(b)] was to eliminate the need for the district courts to

repeatedly consider challenges to the same conviction unless an appellate panel first

found that those challenges had some merit.” United States v. Key, 205 F.3d 773, 774

(5th Cir. 2000) (citing In re Cain, 137 F.3d 234, 235 (5th Cir. 1998)). A prisoner’s

application is not “second or successive” merely because it follows an earlier petition, but

rather when it either: (1) “raises a claim challenging the petitioner’s conviction or


3/6
sentence that was or could have been raised in an earlier petition”; or (2) “otherwise

constitutes an abuse of the writ.” Cain, 137 F.3d at 235; see Adams v. Thaler, 679 F.3d

312, 322 (5th Cir. 2012). A petitioner seeking authorization to file a successive petition

must seek that authorization from the Fifth Circuit. See 28 U.S.C. § 2244(b)(3)(A).

       Hosea’s petition in this case meets the second-or-successive criteria. See Crone v.

Cockrell, 324 F.3d 833, 837-38 (5th Cir. 2003). To the extent his petition re-urges

habeas claims that were dismissed in his earlier federal proceedings, his claims must be

dismissed.    See 28 U.S.C. § 2244(b)(1) (“A claim presented in a second or successive

habeas corpus application under section 2254 that was presented in a prior application

shall be dismissed”). To the extent he brings new habeas claims, Hosea acknowledges

that he has not received authorization from the Fifth Circuit to file his current petition

(Dkt. 7, at 10). Therefore, even assuming that Hosea could satisfy the strict standards in

28 U.S.C. § 2244(b)(2) for new claims, this Court would lack jurisdiction over the

claims. See 28 U.S.C. § 2244(b)(3)(A); Adams, 679 F.3d at 321; Crone, 324 F.3d 837-

38.

       Because the appellate court has not authorized a successive petition, this Court

lacks jurisdiction over Hosea’s habeas claims challenging his 1995 conviction and

sentence.    Therefore, the Court will dismiss this habeas action as an unauthorized

successive writ.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537


4/6
U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.


5/6
IV.   CONCLUSION

      Based on the foregoing, the Court ORDERS as follows:

      1.     This habeas action is DISMISSED without prejudice as an unauthorized
             successive petition.

      2.     All pending motions, if any, are DENIED as moot.

      3.     A certificate of appealability is DENIED.

      The Clerk will provide copies of this order to the parties.

      SIGNED at Houston, Texas, this 30th day of June, 2021.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




6/6
